United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1081
                         ___________________________

                              United States of America

                                         Plaintiff - Appellee

                                          v.

                                Bree Deontez Wright

                                       Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                   for the Southern District of Iowa - Des Moines
                                   ____________

                             Submitted: March 13, 2020
                                Filed: May 5, 2020
                                  ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

ERICKSON, Circuit Judge.

      Bree Deontez Wright pled guilty to sex trafficking of a child, in violation of 18
U.S.C. § 1591(a)(1). The district court1 imposed a 151-month sentence and




      1
        The Honorable John A. Jarvey, Chief Judge, United States District Court
for the Southern District of Iowa.
restitution in the amount of $20,000. Wright appeals the restitution order and certain
special conditions of his supervised release. We affirm.

I.    Background

      In April 2018, Wright was being held in the Polk County Jail on unrelated
charges. Over recorded jail calls, Wright spoke with Linsey Bradford, who bragged
about selling females for sex. Wright told Bradford to contact Kayla Scott, the
mother of Wright’s children, who would facilitate the sex trafficking of a 17- year-old
Minor Victim (MV) while Wright was in custody. Scott would provide MV to
Bradford, so Bradford could provide MV to a sex buyer. Wright directed Bradford
to deposit proceeds from the sex act into his jail account. Several days later, in
another recorded conversation, Bradford reported to Wright that she had deposited
$50 into Wright’s jail account after MV performed sex for money. Jail records
confirmed the deposit.

       On May 2, 2018, with the help of a confidential source (CS), federal agents
arrested Wright as part of a sting operation at a hotel in Altoona, Iowa. Wright
corresponded with the CS and drove MV to the hotel to solicit sex acts with an
undercover agent. Wright was charged in a one-count indictment with sex trafficking
of a child, in violation of 18 U.S.C. § 1591(a)(1). Wright pled guilty without a plea
agreement.

       MV testified at the sentencing hearing that she met Wright through Scott in the
summer of 2017, when she was 16 years old. Wright and MV began a sexual
relationship, and Wright knew that she was a teenager. In approximately November
2017, Wright asked MV if she would start prostituting. Wright set up “dates” for
MV, usually at a hotel, and sometimes Wright would drive her to the dates. The
clients paid between $80 and $400 for sex with MV, and MV gave one-third of the
money to Wright “when he needed it.” Most weeks, Wright arranged daily dates for

                                         -2-
MV, and up to 10 dates each day, until Wright went to jail in April 2018. Sometimes,
MV arranged her own dates without telling Wright. Before her relationship with
Wright, MV regularly attended school. Once she entered into her relationship with
Wright, however, MV’s performance spiraled out of control. She started skipping
school, began losing friends, and got into fights. Predictably, her grades suffered.
This testimony corroborated an earlier statement MV had given to the FBI during the
course of the investigation.

       Wright faced a mandatory minimum 120-month imprisonment term under §
1591(b)(2), and mandatory restitution under § 1593(a). The district court imposed
151 months’ imprisonment, 10 years of supervised release, and $20,000 in
restitution. In calculating the amount of restitution, the district court considered the
amount and frequency of MV’s dates, and further stated: “The restitution here is not
just for money that he made by being a pimp but also the harm exceeded the money
that he took from her. It’s very difficult to estimate the harm, but it’s certainly a
reasonable estimate of it.” The district court also imposed special conditions of
supervised release, including sex offender treatment, a prohibition against contact
with minors without prior approval, and a requirement that Wright seek pre-approval
before using temporary commercial lodging, such as a hotel or motel. Wright filed
a timely notice of appeal, challenging the amount of restitution and some of his
conditions of supervised release.

II.   Discussion

      A.     Restitution Order

       Wright does not dispute that restitution was appropriate; rather, he argues the
evidence was insufficient to support the amount of $20,000. “We review for clear
error the amount of restitution ordered.” United States v. Simon, 376 F.3d 806, 809
(8th Cir. 2004). “The government bears the burden of proving the amount of

                                          -3-
restitution based on a preponderance of the evidence.” United States v. Frazier, 651
F.3d 899, 903 (8th Cir. 2011).

       “[W]e take a broad view of what conduct and related loss amounts can be
included in calculating loss.” United States v. DeRosier, 501 F.3d 888, 896 (8th Cir.
2007). The district court “need make only a reasonable estimate of the loss, and we
accord particular deference to the loss determination because of the district court’s
unique ability to assess the evidence and estimate the loss.” Id. at 895 (quoting
United States v. Scott, 448 F.3d 1040, 1044 (8th Cir. 2006)). The district court is
required to order “the full amount of the victim’s losses,” which may include a range
of costs and losses borne by the victim, and “the greater of the gross income or value
to the defendant of the victim’s services or labor . . . .” 18 U.S.C. §§ 1593(b)(1),
(b)(3), and 2259(c)(2).

       Wright believes the evidence is insufficient to determine how many weeks MV
worked for him, how many days she worked during those weeks, how many dates she
had each day, whether she collected closer to $80 or $400 during each date, or when
she arranged her own dates without telling Wright. He argues that, even assuming
MV worked for Wright every day from November 1, 2017, to April 1, 2018 (a period
of 151 days), MV was required to give Wright $132.45 each day, or approximately
$1,000 each week, to support the restitution amount.

       We find no error in the district court’s estimation. The evidence in the record
supports the restitution amount of $20,000. MV testified that she made up to $400
for each date, “mostly” every day, and sometimes “up to 10 times each day.” Other
evidence indicated that MV worked for Wright seven days a week. Moreover, the
district court appeared to consider the aggregate harm to MV, which may include
future losses or “any other relevant losses” borne by MV. See 18 U.S.C. §
2259(c)(2)(F); Paroline v. United States, 572 U.S. 434, 445–46 (2014) (restitution is
proper under § 2259 to the extent the defendant’s offense proximately caused a

                                         -4-
victim’s losses). Restitution in the amount of $20,000 was reasonable in light of the
record, and we will not disturb the order on clear error review.

      B.     Special Conditions of Supervised Release

       We review the imposition of special conditions of supervised release over
defendant’s objection for abuse of discretion. United States v. Thompson, 653 F.3d
688, 691 (8th Cir. 2011). “District courts have broad discretion to impose special
conditions, provided that each condition ‘1) is reasonably related to the sentencing
factors set forth in 18 U.S.C. § 3553(a); 2) involves no greater deprivation of liberty
than is reasonably necessary for the purposes set forth in § 3553(a); and 3) is
consistent with any pertinent policy statements issued by the Sentencing
Commission.’” United States v. Godfrey, 863 F.3d 1088, 1101 (8th Cir. 2017)
(quoting United States v. Woodall, 782 F.3d 383, 385–86 (8th Cir. 2015) (per
curiam)). “When crafting a special condition of supervised release, the district court
must make an individualized inquiry into the facts and circumstances underlying a
case and make sufficient findings on the record so as to ensure that the special
condition satisfies the statutory requirements.” United States v. Wiedower, 634 F.3d
490, 493 (8th Cir. 2011) (internal quotations omitted).

       The special conditions imposed by the district court included, in part, a
requirement for Wright to participate in sex offender treatment including
psychological testing and polygraph examinations, a prohibition against contact with
any minors without pre-approval, and a requirement that Wright seek prior approval
before using temporary commercial lodging, such as a hotel or motel. The district
court explained that these special conditions were “certainly reasonably related” to
both the offense of conviction and to Wright’s history of sexual contact with minor
females. Wright argues the conditions involve a “greater deprivation of liberty than
is reasonably necessary” to deter criminal conduct. 18 U.S.C. § 3583(d)(2).



                                         -5-
       Where, as here, the defendant has been convicted under § 1591, the Guidelines
Manual specifically recommends a special condition “requiring the defendant to
participate in a program approved by the [probation office] for the treatment and
monitoring of sex offenders.” U.S.S.G. § 5D1.3(d)(7)(A). The requirement for sex
offender treatment as directed by the probation office was not an abuse of discretion.
See United States v. Puckett, 929 F.3d 1004 (8th Cir. 2019) (per curiam).

      Wright also objects to the condition prohibiting him from having unapproved
contact with minors. He asserts that a prohibition against contact with unrelated
females aged 14–17 would be more appropriate, because the current condition denies
him any contact with his own children. Such restrictions require closer scrutiny. Id.
at 1007; United States v. Hobbs, 710 F.3d 850, 853–54 (8th Cir. 2013).

       It is significant that Wright is not barred from contact with his children, he is
only required to have pre-approval. While we acknowledge such a condition is a
burden, the offense of conviction was sex trafficking of a child, and Wright admits
that he was a “pimp” for MV, who was 16 or 17 years old at the time of the criminal
conduct. The record also shows that Wright had a relationship with a different 15-
year-old female, with whom he fathered a child in October 2017, and paternity was
confirmed by Iowa state testing authorities. In light of the offense of conviction,
Wright’s history of sexual contact with underage females, and his ability to seek prior
approval for contact with his own children, the special condition was not an abuse of
discretion. United States v. Crume, 422 F.3d 728, 734 (8th Cir. 2005) (upholding no-
contact special condition where the minor children were conceived by sexual conduct
with minors and restriction permitted contact with approval). See also United States
v. Simons, 614 F.3d 475, 481–82 (8th Cir. 2010) (explaining the history of the special
condition prohibiting contact with minors, and emphasizing that history of sexual
conduct with a minor is a valid basis).




                                          -6-
       Finally, Wright challenges the special condition prohibiting use of temporary
commercial lodging without prior approval. Wright was arrested outside of a hotel,
after he delivered MV to the hotel so that she could perform sex acts with an
undercover agent. MV testified that most of the dates arranged by Wright occurred
at hotels. Once again, the complained of condition is not an absolute bar. If Wright
needs to stay at a hotel or motel, he may seek approval from his supervising probation
officer. The special condition is reasonably related to Wright’s criminal conduct and
not too restrictive. The district court did not abuse its discretion.

III.   Decision

       The judgment of the district court is affirmed.
                      ______________________________




                                         -7-